                                                                     Case 2:21-cv-00354-JAD-NJK Document 1 Filed 03/02/21 Page 1 of 6



                                                                     ALVERSON TAYLOR & SANDERS
                                                                 1   LEANN SANDERS, ESQ.
                                                                 2   Nevada Bar No. 00390
                                                                     WILLIS BOWDEN, ESQ.
                                                                 3   Nevada Bar No. 014832
                                                                     6605 Grand Montecito Pkwy., Suite 200
                                                                 4   Las Vegas, NV 89149
                                                                     (702) 384-7000
                                                                 5   Attorneys for Defendant
                                                                 6   Longs Drug Stores California, LLC.

                                                                 7                             UNITED STATES DISTRICT COURT

                                                                 8                                    DISTRICT OF NEVADA
                                                                 9
                                                                10   Eleanor Konrad,                                   ) CASE NO.:
                                                                                                                       )
ALVERSON TAYLOR & SANDERS




                                                                11                       Plaintiff,                    )
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                                       )
                                                                12   vs.                                               )     PETITION FOR REMOVAL
                                    LAS VEGAS, NV 89149




                                                                                                                       )
                                                                13
                                                                     LONGS DRUG STORES CALIFORNIA,                     )
                                        (702) 384-7000
                                          LAWYERS




                                                                14   L.L.C.,                                           )
                                                                                                                       )
                                                                15                    Defendant.                       )
                                                                     _____________________________________             )
                                                                16                                                     )
                                                                17

                                                                18          Pursuant to 28 U.S.C. § 1446, Defendant LONGS DRUG STORES CALIFORNIA,

                                                                19   L.L.C., (“Longs Drug Store”) hereby removes this civil action from the District Court of Clark
                                                                20   County, Nevada (the “State Court”), to the United States District Court for the District of
                                                                21
                                                                     Nevada (the “Court”). As grounds for removal, Defendant Longs Drug Stores California states
                                                                22
                                                                     as follows:
                                                                23
                                                                     ///
                                                                24

                                                                25   ///

                                                                26   ///

                                                                27   ///
                                                                28
                                                                                                                   1                                    LS-27068
                                                                     Case 2:21-cv-00354-JAD-NJK Document 1 Filed 03/02/21 Page 2 of 6



                                                                                                                          I.
                                                                 1
                                                                                                         PLEADINGS AND SERVICE
                                                                 2
                                                                             1.       On or about February 1, 2021, the plaintiff Eleanor Konrad (“Plaintiff”)
                                                                 3
                                                                     commenced this action in the State Court by filing the Complaint.
                                                                 4
                                                                             2.       Defendant Longs Drug Stores was served with a Summons and Complaint in this
                                                                 5
                                                                     matter on February 9, 2021. A true and correct copy of the Complaint and Summons is attached
                                                                 6
                                                                     hereto as Exhibit “2”.
                                                                 7
                                                                             3.       On February 22, 2021 Defendant Longs Drug Stores was served with a summons
                                                                 8
                                                                     and Plaintiff’s First Amended Complaint. A true and correct copy of the Complaint and
                                                                 9
                                                                     Summons is attached hereto as Exhibit “3”.1
                                                                10
                                                                             4.       Plaintiff asserts claims of negligence in connection with an alleged slip and fall
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     injury. See generally, Plaintiff’s First Amended Complaint. Longs Drug Stores California has
                                                                12
                                                                     not yet answered or otherwise responded to either Complaint.
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000




                                                                                                                          II.
                                          LAWYERS




                                                                14
                                                                                                  REMOVAL IS PROPER IN THIS CASE
                                                                15
                                                                             A.       Removal is Timely and Amount in Controversy Exceeds $75,000.
                                                                16
                                                                             5.       This Notice of Removal is being timely filed within 30 days after Longs Drug
                                                                17
                                                                     Stores California received copies of Plaintiff’s initial Complaint and Summons pursuant to 28
                                                                18
                                                                     U.S.C. § 1446(b).
                                                                19
                                                                             6.       The nature of Plaintiff’s injury demonstrates that the amount in controversy
                                                                20
                                                                     exceeds $75,000. Where, as here, the Complaint does not allege a specific amount of damages
                                                                21
                                                                     claimed, a defendant can establish the amount in controversy by setting forth facts in the notice
                                                                22   of removal that demonstrate that it is “more likely than not” that the amount in controversy
                                                                23   exceeds $75,000. See, e.g., JCW Mini Mart, LLC v. Peerless Indem. Ins. Co., 2:12-CV-01943-
                                                                24   GMN, 2013 WL 2355528 (D. Nev. May 29, 2013) (citing Sanchez v. Monumental Life Ins. Co.,
                                                                25   102 F.3d 398, 403 (9th Cir. 1996)).
                                                                26
                                                                27
                                                                     1
                                                                      Plaintiff’s First Amended Complaint removed the incorrectly named Defendants; Longs Drug Stores, L.L.C. and
                                                                28   CVS Pharmacy, Inc.
                                                                                                                           2                                          LS-27068
                                                                     Case 2:21-cv-00354-JAD-NJK Document 1 Filed 03/02/21 Page 3 of 6



                                                                            7.      The claims for relief set forth in Plaintiff’s Complaint will seek to exceed
                                                                 1
                                                                     seventy-five thousand dollars ($75,000.00). Although Defendant will be denying the material
                                                                 2
                                                                     allegations and damages in Plaintiff’s Complaint, the matter seeks to recover damages due to
                                                                 3
                                                                     head and body injuries purportedly sustained after tripping and falling as an alleged result of a
                                                                 4
                                                                     “dark blue plastic storage box” used for restocking that was on the floor. See, Plaintiff’s First
                                                                 5
                                                                     Amended Complaint ¶ 7. Plaintiff indicates that as a direct and proximate result of the incident,
                                                                 6
                                                                     she suffered injuries in and about the spine, body, limbs, organs and systems, and otherwise
                                                                 7
                                                                     injured and was caused to suffer great pain of body and mind, all or some of the same are
                                                                 8
                                                                     permanent and disabling conditions. Id. at ¶ 31. Plaintiff seeks general damages in excess of
                                                                 9
                                                                     Fifteen Thousand Dollars ($15,000); medical and incidental expenses incurred and to be
                                                                10
                                                                     incurred; and costs of suit, attorney fees, pre- and post-judgment interest. Id. at ¶¶ 32–33.
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                            8.      Additionally, the amount in controversy requirement is met here because the
                                                                12
                                                                     severity of injuries alleged make it “facially apparent that the claims are likely above” the
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000




                                                                     requisite amount in controversy. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.
                                          LAWYERS




                                                                14
                                                                     1995); see also Evans v. Yum Brands, Inc., 326 F. Supp. 2d 214, 221 (D.N.H. 2004) denying
                                                                15
                                                                     remand where, “[o]bjectively viewed, [the plaintiff’s] claims for her [injuries] and the loss of
                                                                16
                                                                     consortium and emotional distress…could be valued at $75,000 or more”). Moreover, on
                                                                17
                                                                     February 22, 2021, Bruce Tingey, Esq., counsel for Plaintiff represented that Plaintiff has
                                                                18
                                                                     already incurred approximately ninety-thousand dollars ($90,000.00) in past medical expenses.
                                                                19
                                                                     Thus, based on the nature of this matter, and the claimed permanent disability, and Plaintiff’s
                                                                20
                                                                     own representation; Plaintiff will clearly seek an excess of $75,000.00, in excess of the
                                                                21
                                                                     jurisdictional amount, exclusive of interest and costs.
                                                                22          9.      Accordingly, the amount in controversy exceeds $75,000, and removal is proper
                                                                23   under 28 U.S.C. § 1332(a).
                                                                24          B.      There is Complete Diversity Among All Proper Parties.
                                                                25          10.     Upon information and belief, Plaintiff is now, and was at the time of filing the
                                                                26   Complaint, a citizen of the State of Nevada. Id. at ¶ 1.
                                                                27

                                                                28
                                                                                                                      3                                       LS-27068
                                                                     Case 2:21-cv-00354-JAD-NJK Document 1 Filed 03/02/21 Page 4 of 6



                                                                            11.     Longs Drug Stores California, L.L.C. is a California Limited Liability Company,
                                                                 1
                                                                     whose sole member is Longs Drug Stores, L.L.C., which is a Maryland L.L.C., whose sole
                                                                 2
                                                                     member is CVS Pharmacy, Inc., a Rhode Island corporation. CVS Pharmacy, Inc.’s principal
                                                                 3
                                                                     place of business is One CVS Drive, Woonsocket, Rhode Island. The Supreme Court held in
                                                                 4
                                                                     Carden unincorporated entities for purpose of diversity jurisdiction are residents where “all
                                                                 5
                                                                     members” are citizens. Carden v. Arkoma Assocs., 494 U.S. 185,195-96, 110 S. Ct. 1015, 1021
                                                                 6
                                                                     (1990). Therefore, since CVS Pharmacy, Inc., is a citizen of Rhode Island, Longs Drug Stores
                                                                 7
                                                                     is also a citizen of the State of Rhode Island for purposes of determining diversity.
                                                                 8
                                                                            12.     The Defendants sued as DOES I through X, inclusive, are fictitious parties and
                                                                 9
                                                                     are not relevant to the determination of subject matter jurisdiction. See 28 U.S.C. §1441(b)(1)
                                                                10
                                                                     (“In determining whether a civil action is removable . . . the citizenship of defendants sued
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     under fictitious names shall be disregarded”).
                                                                12
                                                                            13.     Accordingly, there is complete diversity among the parties, and removal is
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000




                                                                     proper under 28 U.S.C. § 1332(a).
                                          LAWYERS




                                                                14
                                                                            C.      Venue and Other Requirements Are Satisfied.
                                                                15
                                                                            14.     The United States District Court for the District of Nevada includes Clark
                                                                16
                                                                     County, the county in which the action is currently pending. Thus, this Court is the proper
                                                                17
                                                                     venue for removal pursuant to 28 U.S.C. § 1441(a).
                                                                18
                                                                            15.     Longs Drug Stores California has provided notice of the removal of this action to
                                                                19
                                                                     Plaintiff and to the State Court by filing a “Removal Notice,” together with a copy of this
                                                                20
                                                                     “Notice of Removal,” in the State Court and by serving copies of the same on Plaintiff pursuant
                                                                21
                                                                     to 28 U.S.C. § 1446(d).
                                                                22          16.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders
                                                                23   served upon Longs Drug Stores California are attached hereto.
                                                                24          17.     By removing this case to federal court, Longs Drug Stores California does not
                                                                25   consent to personal jurisdiction or waive any claims, defenses or objections regarding personal
                                                                26   jurisdiction; does not waive any claims, defense or objections regarding the timeliness of and/or
                                                                27   deficiencies in service of process upon Defendant; does not waive any claims, defenses or
                                                                28
                                                                                                                      4                                      LS-27068
                                                                     Case 2:21-cv-00354-JAD-NJK Document 1 Filed 03/02/21 Page 5 of 6



                                                                     objections regarding whether the State or Federal Courts of Nevada are the proper forum for
                                                                 1
                                                                     this litigation; and does not waive any of its’ defenses or objections under Federal Rule of Civil
                                                                 2
                                                                     Procedure 12(b) or otherwise, including its right to have this dispute submitted to arbitration or
                                                                 3
                                                                     decided by other means of alternative dispute resolution.
                                                                 4
                                                                            18.     Defendant demands a trial by jury on all issues triable by jury.
                                                                 5
                                                                            WHEREFORE, Defendant Longs Drug Stores respectfully requests the removal of the
                                                                 6
                                                                     above-captioned action to this Court.
                                                                 7
                                                                                                                   DATED this 2nd day of March, 2021
                                                                 8

                                                                 9                                                 ALVERSON TAYLOR & SANDERS
                                                                10
                                                                                                                   /s/ LeAnn Sanders
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                                             By: ___________________________________________
                                                                12                                                  ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149




                                                                                                                    LEANN SANDERS, ESQ.
                                                                13
                                                                                                                    Nevada Bar No. 000390
                                        (702) 384-7000
                                          LAWYERS




                                                                14                                                  WILLIS BOWDEN, ESQ.
                                                                                                                    Nevada Bar No. 014832
                                                                15                                                  6605 Grand Montecito Pkwy., Suite 200
                                                                                                                    Las Vegas, NV 89149
                                                                16                                                  Attorneys for Defendant
                                                                                                                    Longs Drug Stores California, LLC.
                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26
                                                                27

                                                                28
                                                                                                                     5                                      LS-27068
                                                                     Case 2:21-cv-00354-JAD-NJK Document 1 Filed 03/02/21 Page 6 of 6



                                                                                                       CERTIFICATE OF ELECTRONIC SERVICE
                                                                 1

                                                                 2              Pursuant to FRCP 5, I hereby certify that I am an employee of ALVERSON TAYLOR

                                                                 3   & SANDERS and that on the 2nd day of March, 2021, I caused to be served via CM/ECF a true

                                                                 4   and correct copy of PETITION FOR REMOVAL to the following:
                                                                 5   Bruce Tingey, Esq.
                                                                 6   bruce@tingeylawfirm.com
                                                                     TINGEY INJURY LAW FIRM
                                                                 7   817 S. Main Street
                                                                     Las Vegas, NV 89101
                                                                 8   702-333-0000 Phone
                                                                     Attorneys for Plaintiff
                                                                 9
                                                                10                                                             Gena Thompson
                                                                                                                         ____________________________________
ALVERSON TAYLOR & SANDERS




                                                                11                                                       Employee of ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                    LAS VEGAS, NV 89149




                                                                13   l:\cases\27068\pleadings\petition for removal.doc
                                        (702) 384-7000
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26
                                                                27

                                                                28
                                                                                                                                6                          LS-27068
